AmREIT 8 Greenway Plaza, Suite 1000 Houston, Texas77046 Notice of Annual Meeting of Shareholders To be Held June 3, 2008 To Our Shareholders: You are invited to attend the annual meeting of shareholders of AmREIT, to be held at 8 Greenway Plaza, Suite 1000, Houston, Texas, on Wednesday, June 3, 2008, at 10:00 a.m., Central Daylight Time.The purpose of the meeting is to vote on the following proposals: Proposal 1: To elect five trust managers to serve until their successors are elected and qualified. Proposal 2: To transact any other business that may properly be brought before the annual meeting or any adjournments thereof. The board of trust managers has fixed the close of business on April 8, 2008 as the record date for determining shareholders entitled to notice of and to vote at the annual meeting.A form of proxy card and a copy of our annual report to shareholders for the fiscal year ended December 31, 2007 are enclosed with this notice of annual meeting and proxy statement. YOUR VOTE IS IMPORTANT Submitting your proxy does not affect your right to vote in person if you attend the Annual Meeting.Instead, it benefits us by reducing the expenses of additional proxy solicitation.Therefore, you are urged to submit your proxy as soon as possible, regardless of whether or not you expect to attend the Annual Meeting.You may revoke your proxy at any time before its exercise by (i) delivering written notice of revocation to our Corporate Secretary, Chad C. Braun, at the above address, (ii) submitting to us a duly executed proxy card bearing a later date, (iii) voting via the telephone at a later date, or (iv) appearing at the Annual Meeting and voting in person; provided, however, that no such revocation under clause (i) or (ii) shall be effective until written notice of revocation or a later dated proxy card is received by our Corporate Secretary at or before the Annual Meeting, and no such revocation under clause (iii) shall be effective unless received on or before 11:59 p.m., Central Daylight Time, on June 2, 2008. When you submit your proxy, you authorize H. Kerr Taylor and Chad C. Braun or either one of them, each with full power of substitution, to vote your shares at the Annual Meeting in accordance with your instructions or, if no instructions are given, to vote for the election of the director nominees and to vote on any adjournments or postponements of the Annual Meeting.The Company’s Annual Report for the year ended December 31, 2007 is also enclosed, although it does not constitute part of this proxy statement. BY ORDER OF THE BOARD OF TRUST MANAGERS /s/ H. Kerr Taylor H. Kerr Taylor Chairman of the Board, Chief Executive Officer, and President April 15, Houston, Texas PROXY STATEMENT ANNUAL
